
	
		II
		111th CONGRESS
		1st Session
		S. 437
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2009
			Mr. Specter (for
			 himself, Mr. Graham,
			 Mr. Leahy, Mr.
			 Wyden, Mr. Crapo,
			 Mr. Martinez, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  deduction of attorney-advanced expenses and court costs in contingency fee
		  cases.
	
	
		1.Deduction of
			 attorney-advanced expenses and court costs in contingency fee cases
			(a)In
			 generalSection 162 of the
			 Internal Revenue Code of 1986 (relating to trade or business expenses) is
			 amended by redesignating subsection (q) as subsection (r) and by inserting
			 after subsection (p) the following new subsection:
				
					(q)Attorney-advanced
				expenses and court costs in contingency fee casesThere shall be allowed as a deduction under
				this section any expenses and court costs paid or incurred by an attorney the
				repayment of which is contingent on a recovery by judgment or settlement in the
				action to which such expenses and costs relate. Such deduction shall be allowed
				in the taxable year in which such expenses and costs are paid or incurred by
				the
				taxpayer.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to expenses
			 and costs paid or incurred after the date of the enactment of this Act, in
			 taxable years beginning after such date.
			
